PROVOSTY, J.
The sole question in this case is whether plaintiff’s railroad is a “railroad,” within the meaning of article 230 of the Constitution, reading as follows:
“There shall also be exempt from taxation for a period of ten years from the date of its-*863completion any railroad, or part of such railroad, that may he hereafter constructed and completed prior to January 1st, 1904. * * *”
The road is a narrow-gauge railroad, constructed as an adjunct to the sawmill business of the plaintiff, for the purpose of transporting logs to its mill. Its name is the Kentwood, Greensburg & Southwestern Railroad. Its length is not stated in the record. ■One of its termini is a point just beyond the town of Greensburg, in the parish of St. Helena. The other is probably the mill of the plaintiff, somewhere in the parish of Tangipahoa. It has a length of ten miles in the parish of St. Helena. Two trains, drawn by locomotives, are run daily — a log train and a freight and passenger train. The freight and passenger train makes one trip daily. The log train makes two trips. It has a caboose attached, and carries passengers. Sometimes it also carries freight. The rates are the same as those fixed by the State Railroad Commission, but the road has never made any report to the commission, ■or otherwise subjected itself to its jurisdiction. There is in the record the following admission:
“It is admitted by defendant in this case that the Kentwood, Greensburg & Southwestern Railroad carries freight and passengers.”
How long the road has been in existence, and how long it has been carrying freight .and passengers, are not shown by the record, except that there is testimony to the effect that in 1898 the road extended into the parish of St. Helena a little over a quarter of a mile. The testimony is that the road: holds itself out to the world as a common ■carrier. It is practically admitted that if the road is a railroad, within the meaning of article 230 of the Constitution, it is entitled to the exemption.
The article exempts “any railroad.” Now, if this road, with its roadbed and cross-ties and parallel rails, on which steam locomotives draw regular trains for the transportation of freight and passengers, is not a railroad, a pertinent inquiry would be, what is it?.
Defendants’ learned counsel says that “the railroad meant by article 230 of the Constitution is the same railroad meant by article 272 — a common and public carrier, organized and operated by a duly chartered railroad company, endowed with all the rights and bound to the public by all the responsibilities, of such carriers” — and that plaintiff is a mere limited liability company, incapable of owning and operating a railroad. The article (272) referred to reads as follows:
“Railways heretofore constructed, or that may hereafter be constructed in this state, are hereby declared public highways, and railroad companies public carriers.”
No doubt, this article has no reference to a mere private railroad; but it does have reference to a railroad which, like plaintiff’s, holds itself out to the public as being engaged in the business of transporting freight and passengers for hire, at a fixed tariff of charges. Such a railroad is a common carrier. A. & E. Ency. of L. (2d Ed.) vo. “Common Carrier.”
The argument of counsel assumes that a limited company or a private individual cannot own and operate a railroad, but that is a mistake. “Railroads may be owned by private individuals.” A. & E. Ency. of L. vol. 23, p. 674; Nor does article 230 restrict the exemption to railroads owned by corporations, but, on the contrary, extends it, in the broadest terms, to “any railroad.” This term, no matter how strictly it is construed, will embrace the railroad in question, which, in form and in use, is a railroad.
That part of the judgment appealed from relating to the railroad is alone involved in this appeal. Of the other part of plaintiff’s demand this court has no jurisdiction.
It is therefore ordered, adjudged, and decreed that, in so far as it bears upon the railroad herein involved, the judgment appealed *865from be set aside; that the said railroad be decreed to be exempt from taxation under article 230 of the Constitution; and that the assessment complained of be reduced by the amount of $20,000, the estimation of said railroad. Defendants to pay the costs of both courts, excepting the attorney’s fees decreed by the judgment appealed from to be charged as costs, as to which the judgment appealed from is reduced in proportion with the reduction made in the amount of the assessment by the present judgment, but is otherwise to remain unchanged.
See dissenting opinion of NICHOLLS, J., 38 South. 588.